Citation Nr: 0932769	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-32 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for right ear pain, also 
claimed as right facial pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1951 to December 1954 
and from November 1960 to December 1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The Veteran presented testimony before a decision review 
officer (DRO) at the RO in May 2006.  A transcript of that 
testimony is associated with the claims file.  In March 2006, 
the Veteran requested a hearing before the Board, but he 
withdrew his request in an August 2009 letter.  As no other 
hearing requests remain pending, the Board may proceed to 
review the issue on appeal.  38 C.F.R. § 20.702 (e).

As discussed below, the contentions of the Veteran and his 
accredited representative raise claims for increased ratings 
for his service-connected right ear hearing loss and 
psychoneurotic reaction disabilities.  These claims have not 
been previously addressed by the RO and are not before the 
Board at this time.  The Board refers these matters to the RO 
for appropriate action.  


FINDING OF FACT

The Veteran's right ear and face pain did not begin in 
service or for many years thereafter and has not been shown 
to be otherwise related to service, to include as secondary 
to a service-connected disability.


CONCLUSION OF LAW

Service connection for right ear and face pain is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2004.  Complete notice was sent in a 
March 2006 letter, and the claim was readjudicated in a 
January 2007 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Discussion

The Veteran is seeking service connection for pain in his 
right ear and face.  He contends that the pain is so severe 
as to interfere with his use of a hearing aid and therefore 
further impairs his service-connected right ear hearing loss.  
Alternatively, the Veteran's accredited representative argues 
that, since no physiological cause of the Veteran's ear and 
face pain has been definitively determined, his symptoms 
should be regarded as manifestations of his service-connected 
psychoneurotic reaction.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are silent for any 
complaints of or treatment for right ear or face pain.  The 
claims file contains private treatment records from S.W., 
D.D.S., which indicate that the Veteran's ear pain began in 
August 2004.  S.W. identified the Veteran's condition as 
masticatory myalgia, right auriculotemporal neuralgia, and 
temporal tendonitis.  In a June 2005 letter, he stated that 
the pain was "not necessarily service connected," but lack 
of treatment prevented the Veteran's from wearing a hearing 
aid and affected his service-connected hearing impairment.  

VA outpatient treatment records show that the Veteran 
reported that his pain began in October 2004.  He described 
his symptoms as a constant dull ache in the right ear which 
worsened with yawning or chewing.  He also reported recent 
weight loss of 18 pounds.  The Veteran was afforded a VA 
examination of his ear in October 2006, in which the examiner 
assessed his pain as atypical neuralgia involving the 
auriculotemporal nerve.  He concluded that "it is difficult 
to say or impossible to say whether or not" the condition 
was related to any event of service.

The VA examiner's conclusion was in direct response to the 
RO's request for a medical opinion.  The examiner's statement 
as to the feasibility of a nexus opinion was itself a medical 
opinion because it was rendered in the examiner's capacity as 
a physician addressing a medical question.  That a 
nonspeculative nexus opinion is not feasible merely makes the 
statement non probative as to a negative or affirmative 
answer to whether the Veteran's current condition began in 
service and thus "non evidence" on that particular 
question.  This is not a case where VA failed to ensure that 
an adequate medical opinion was rendered.  

A medical opinion is adequate when it is based upon 
consideration of the veteran's prior medical history and 
examination and also describes the disability in sufficient 
detail so that the Board's evaluation of the claimed 
disability will be a fully informed one.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Here the examiner reviewed the 
evidence of record and indicated that, without resorting to 
speculation, he could not provide a positive or negative 
opinion as to nexus.  Because the examiner reviewed all the 
evidence of record in rendering this opinion, and provided a 
rationale for the statement, the examination and "opinion" 
rendered are not inadequate.  The Board must simply rely on 
other evidence.  

After carefully reviewing the relevant evidence, the Board 
finds that the Veteran's claimed condition is not related to 
his service, to include as secondary to service-connected 
right ear hearing loss.  The Veteran does not contend, and 
the evidence does not support, that the current ear and face 
pain began in service, and there is no medical evidence 
suggesting a causal relationship between this condition and 
his service.  Service connection is therefore not available 
on a direct basis.

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the non-service-connected disability for which service 
connection is sought. 38 C.F.R. § 3.310.  The Veteran does 
not contend that his right ear and face pain are caused or 
worsened by his service-connected right ear hearing loss 
disability.  Rather, he claims that his service-connected 
hearing loss is aggravated by the additional pain which 
prevents him from using a hearing aid.  As such, his 
contention is not properly considered as a claim for service 
connection but rather a claim for an increased disability 
rating for his hearing loss disability, which has not yet 
been adjudicated by the RO.  Similarly, the argument advanced 
by the Veteran's accredited representative that right ear and 
face pain are related to his psychoneurotic reaction 
constitutes a claim for an increased rating for the service-
connected condition.  These claims have not been previously 
adjudicated and are not before the Board.  They are referred 
to the RO for appropriate action.  

In summary, the evidence does not support a finding of 
service connection for right ear and face pain, either 
directly or as secondary to a service-connected condition.  
Accordingly, the claim must be denied.  


ORDER

Service connection for right ear pain, also claimed as right 
facial pain, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


